DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 7/21/2022 is acknowledged.
Claims 1, 7, 10, and 16 are amended.
Claims 3-6 and 12-15 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.

Response to Amendment
Amendments filed on 7/21/2022 are entered for prosecution. Claims 1-2, 7-11, and 16-18 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims.
Applicant’s amendments to the claims 1, 7, 10, and 16 have overcome the 112 Rejection to the claims 1-18 previously set forth in the Final Action mailed 4/22/2022.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 7, 10, and 16 (pages 7-10) in a reply filed 7/21/2022 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Objections
Claims 1, 7, 10, and 16 are objected to because of the following informalities:
In claim 1, it is suggested to replace 
1) “adding … a EUTRA-InterNodeDefinitions signaling; and adding …, and adding …” (lines 12-14, emphasis added) with “adding … a EUTRA-InterNodeDefinitions signaling[[;]]
2) “adding … the HandoverPreprationInformation signaling; and using …” (lines 18-19, emphasis added) with ““adding … the HandoverPreprationInformation signaling[[;]], and using …”
3) “adding … the overheat-related information of the UE; and adding …” (lines 22-24, emphasis added) with “adding … the overheat-related information of the UE[[;]], and adding …”
for clarity of various alternative methods.
In claims 7, 10, and 16, similar corrections are suggested for clarity of various alternative methods.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0128479 A1, hereinafter Xu) in view of Huawei et al., "Introduction of the overheating indication", 3GPP TSG-RAN WG2 Meeting #99, R2-1708223, Berlin, Germany, August 21-25, 2017 (hereinafter, Huawei).

It is noted that the corresponding citation from Xu to the rejection of the claims is supported by Foreign Application CN 201710026111.3 filed on Jan. 13, 2017 and International Application PCT/CN2017/078228 filed on Mar. 25, 2017 to which Xu claims the priority. Thus, Xu was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:
	Xu teaches a method for overheat protection of user equipment (UE) (see, Xu: Abstract), the method comprising: 
determining, by a source base station, a second signaling (e.g., an assistance information) based on a first signaling (e.g., a message reported by a UE to a network device) when the UE is handed over to a target base station on a time-frequency resource that the first signaling is sent (see, Xu: para. [0202] teaches wherein “When a source base station of the UE triggers the UE to perform a handover, if the source base station previously receives a message reported by the UE in step 2 in any manner in Embodiment 1 to Embodiment 6”, which the message reported by the UE (i.e., the first signaling) includes overheat-related information of the UE (i.e., the second signaling) and the overheat-related information (i.e., assistance information) is carried on a same time-frequency resource that the message (i.e., a message reported by a UE to a network device). Also, see para [0022-0023]), wherein the first signaling is a HandoverPreparationInformation signaling (see, Xu: para. [0202] wherein “the message reported by the UE” is equivalent to a HandoverPreparationInformation because the source base stations uses that information to trigger a handover to a target base station); and 
sending, by the source base station, the second signaling to the target base station, wherein the second signaling carries overheat-related information of the UE (see, Xu: para. [0202] teaches wherein “the source base station adds, to a handover request message to be sent to a target base station, the message reported by the UE. For example, the message may be used as context of access stratum context (AS context) information included in a handover preparation message” and the message reported by the UE includes the assistance information (i.e., overheat-related information) reported by the UE in step 2 in any manner in Embodiment 1 to Embodiment 6.).
	Xu does not explicitly teach wherein determining the second signaling based on the first signaling comprises one of:  adding a AS-Context-v14 signaling to a EUTRA-InterNodeDefinitions signaling; and adding a UEAssistanceInformation-r1430 signaling to the AS-Context-v14 signaling, and adding the AS-Context-v14 signaling to which the UEAssistanceInformation-r1430 signaling is added to the HandoverPreparationInformation signaling to obtain the second signaling, wherein the UEAssistanceInformation-r1430 is configured to indicate the overheat-related information of the UE; or adding a AS-Context-v14 signaling to the HandoverPreparationInformation signaling; and using a UEAssistanceInformation-r11 signaling in the AS-Context-v14 signaling to obtain the second signaling, wherein the UEAssistanceInformation-r11 signaling is configured to indicate the overheat-related information of the UE; or adding a AS-Context-v14 signaling to a EUTRA-InterNodeDefinitions signaling, wherein the AS-Context-v14 signaling is configured to indicate the overheat-related information of the UE; and adding the AS-Context-v14 signaling to the HandoverPreparationInformation signaling to obtain the second signaling.
In the same field of endeavor, Huawei teaches wherein determining the second signaling based on the first signaling comprises of: adding a AS-Context-v14 signaling to the HandoverPreparationInformation signaling (see, Huawei: pages 60-61 teach wherein AS-Context-v14xy, equivalent to AS-Context-v14, signaling is added to HandoverPreparationInformaiton-v14xy-IEs, equivalent to HandoverPreparationInformaiton, signaling); and using a UEAssistanceInformation-r11 signaling in the AS-Context-v14 signaling to obtain the second signaling, wherein the UEAssistanceInformation-r11 signaling is configured to indicate the overheat-related information of the UE (see, Huawei: page 63 teaches wherein the AS-Context-v14xy signaling includes UEAssistanceInformation-r11 which indicates overheatingAssistance-r14 signaling; Also, see Huawei: pages 12-13 on the UEAssistanceInformation signaling that indicates the overheat-related information of the UE such as overheatingAssistance-r14.
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include the teachings of Huawei in order to provide overheating assistance information of a UE, upon detecting internal overheating and upon change of overheating assistance information, in RRC_CONNECTED (see, Huawei: page 9).

Regarding claim 2:
As discussed above, Xu in view of Huawei teaches all limitations in claim 1.
	Xu further teaches wherein the overheat-related information of the UE comprises at least one of: overheat indication information indicating whether the UE is currently overheating (see, Xu: para. [0110], “The message reporting process is used to notify a base station that overheating problem currently occurs in the UE”), or a recommended configuration of the UE (see, Xu: para. [0110], “assistance information”). Also, see para. [0108-0191], Embodiment 1 to Embodiment 6).

Regarding claim 7:
Xu teaches a method for overheat protection of UE, wherein the method is applied to a target base station (see, Xu: para. [0202], “target base station”), configured to perform the method of claim 1 from the perspective of a target base station in a handover scenario from the source base station of claim 1 with no additional limitations. Therefore, claim 7 is rejected under similar rationale to claim 1.

Regarding claim 8:
As discussed above, Xu in view of Huawei teaches all limitations in claim 7.
	Xu further teaches wherein the overheat-related information of the UE comprises at least one of: overheat indication information indicating whether the UE is currently overheating (see, Xu: para. [0110], “The message reporting process is used to notify a base station that overheating problem currently occurs in the UE”), or a recommended configuration of the UE (see, Xu: para. [0110], “assistance information”). Also, see para. [0108-0191], Embodiment 1 to Embodiment 6).

Regarding claim 9:
As discussed above, Xu in view of Huawei teaches all limitations in claim 7.
	Xu further teaches configuring a wireless link configuration for the UE based on the overheat-related information of the UE (see, Xu: para. [0104] teaches wherein “When an overheating problem occurs, a terminal reports to a network device, a message used to request the network device to reduce a radio resource configuration of the terminal. Correspondingly, after receiving the message, the network device sends, to the terminal, a message used to instruct the terminal to reduce the radio resource configuration. Correspondingly, after receiving the message sent by the network device, the terminal reduces the radio resource configuration, to alleviate the overheating problem.”).
Although whether the message sent from the network device to the terminal to instruct the terminal to reduce the radio resource configuration is a target base station is not explicitly disclosed by Xu, it is obvious to one of ordinary skill in the art from the teaching of Xu in para. [0201-0203] that the target base station configures a wireless link configuration for the UE (e.g., RRCConnectionReconfiguration) based on the overheat-related information of the UE in response to a handover request message sent by a source base station to alleviate the overheating problem of the UE after a successful handover.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu in order for a target base station to send, to a terminal, a message use to instruct the terminal to reduce the radio resource configuration (see, Xu: para. [0104]). 

Regarding claim 10:
Claim 10 is directed towards an apparatus for overheat protection of UE, wherein the apparatus is applied to a source base station (see, Xu: Fig. 3, Network device 20; para. [0202], “source base station”), and the apparatus comprises: one or more processors (see, Xu: Fig. 3, Network device processor 201); and a memory (see, Xu: Fig. 3, Memory 205) configured to store processor-executable instructions; wherein the one or more processors are configured to perform the method of claim 1 with no additional limitations. Therefore, claim 10 is rejected under similar rationale to claim 1.

Regarding claim 11:
Claim 11 is directed towards the apparatus of claim 10 that is further configured to perform the method of claim 2. As such, claim 11 is rejected under similar rationale to claim 2.

Regarding claim 16:
Claim 16 is directed towards an apparatus for overheat protection of UE, wherein the apparatus is applied to a target base station (see, Xu: Fig. 3, Network device 20; para. [0202], “target base station”), and the apparatus comprises: one or more processors (see, Xu: Fig. 3, Network device processor 201); and a memory (see, Xu: Fig. 3, Memory 205) configured to store processor-executable instructions; wherein the one or more processors are configured to perform the method of claim 7 with no additional limitations. Therefore, claim 16 is rejected under similar rationale to claim 7.

Regarding claim 17:
Claim 17 is directed towards the apparatus of claim 16 that is further configured to perform the method of claim 8. As such, claim 17 is rejected under similar rationale to claim 8.

Regarding claim 18:
Claim 18 is directed towards the apparatus of claim 16 that is further configured to perform the method of claim 9. As such, claim 18 is rejected under similar rationale to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471